Citation Nr: 0933486	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1962 to March 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Denver Colorado Regional 
Office (RO).

The underlying issue of service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2004 decision, the Board denied service 
connection for a low back disorder.

2.  The additional evidence added to the record since the 
April 2004 Board decision denying service connection for a 
low back disorder relates to an unestablished fact necessary 
to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The decision by the Board in April 2004, denying service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Additionally, in a new and material evidence claim, notice 
must include the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the instant decision reopens the Veteran's claim, it is 
fully favorable in this regard.  As such, further discussion 
with respect to the VCAA is moot.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

By a decision in April 2004, the Board denied the claim of 
service connection for a low back disorder on the basis that 
the current low back condition was not shown to have had its 
onset in service.  The Board's decision is final.  38 
U.S.C.A. § 7105(c).

The evidence considered at the time of the Board decision 
consisted of service treatment records, to include the 
January 1965 separation examination report, which do not 
contain any complaints, findings, history or a diagnosis of a 
back disorder.  

Also of record in April 2004 were service personnel records, 
to include the Veteran's DD 214 form, which reflect that the 
Veteran was issued a parachutist badge.

Additionally, the record contained a single post-service 
treatment report indicating back complaints in December 1968, 
of one day's duration, next followed by private records dated 
from 1997 which documented back related problems, including 
disc degeneration in the lumbar spine for which the Veteran 
saw chiropractors for on a regular basis.  Injuries to his 
back were noted to have occurred in September 1997, due to 
lifting boxes and in April 1998 as a result of a motor 
vehicle accident.  A treatment report dated in 2000 noted a 
10-year history of back problems.

The record in April 2004 also contained statements of 
servicemen who served with the Veteran, indicating that he 
had been placed on light duty, while serving in Germany, due 
to a back injury sustained from lifting radar equipment from 
a vehicle.  A statement from the Veteran's ex-wife noted that 
he had back problems subsequent to service, between 1967 and 
1974, as well as a back injury in service.  Finally, two 
statements from private treating physicians related the 
Veteran's low back disorder to an old injury consistent with 
the history of an in-service injury as described by the 
Veteran.  


Current Application

Although the prior decision of April 2004 by the Board is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7104 and 5108.

As the application to reopen the claim of service connection 
was received in December 2004, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The basis for the decision in April 2004, denying the claim 
of service connection for a low back disorder, was that the 
current low back disorder was not demonstrated to have had 
its onset in service, to include an in-service injury.

Additional Evidence 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, evidence that 
etiologically links the Veteran's low back disorder to 
service, to include an in-service injury.  

While the evidence in April 2004 had merely indicated that 
the current disorder may be consistent with the alleged in-
service injuries, the additional evidence includes private 
medical opinions that much more specifically link the 
Veteran's current low back disability to his in-service 
duties as a paratrooper, which are consistent with the 
circumstances of the Veteran's service.  Therefore, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence that the current 
low back disorder had its onset in service.  Therefore, the 
requirements under 38 C.F.R. § 3.156 are satisfied and the 
claim is reopened.

 
ORDER

As new and material evidence has been received, the 
application to reopen a claim of service connection for a low 
back disorder is granted. 


REMAND

The Veteran contends that his current low back disorder had 
onset in service when he was loading a heavy piece of 
equipment onto a truck, or as due to trauma from numerous 
parachute jumps.   

In statements and in testimony the Veteran reported that the 
injury occurred sometime in 1963, while stationed at Lee 
Barracks, Mainz-Gosenheim, Germany.  He said he presented to 
a service department dispensary where he was evaluated and 
placed on light duty for approximately several weeks. 

In a statement in January 2001, the Veteran related that at 
the time of the low back injury, he was stationed with 
Headquarters Co. Headquarters 505 Para Bat (Airborne).  The 
service personnel records show that from November 1962 to 
April 1963, the Veteran was assigned to the C/S Company 1st 
ABG 505th Inf APO 185, and thereafter he was assigned to the 
Headquarters and Headquarters Company Bn 509th Inf APO 185.  

As the evidence of record is insufficient to make a factual 
determination as to whether the Veteran's current low back 
disorder is related to in-service trauma, further evidentiary 
development is needed under the duty to assist.  38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide as much 
clarifying information as possible 
regarding the in-service low back injury.  
He should be asked to specify, to within 
60 days if possible, when in 1963 his 
injury occurred.  

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request that it conduct a 
search for any inpatient records or 
treatment records from the dispensary in 
Lee Barracks, Mainz-Gosenheim, Germany, 
related to the Veteran's alleged in-
service low back injury in 1963.  
Associate all requests and records 
received with the claims file.  If no 
records can be found, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

3.  Following receipt of any information 
and evidence as a result of the above 
research request, schedule the Veteran for 
an orthopedic examination.  The claims 
folder must be made available to the 
examiner for review.

The examiner is asked to determine whether 
it is at least as likely as not that any 
current lumbar spine disability is due to 
the injury during service.

In formulating the opinion, the examiner 
should comment on the following: 

a).  On separation from service in 
January 1965, the Veteran's back was 
clinically evaluated as normal.

b).  The clinical significance that the 
Veteran was a paratrooper; and, 

c).  The clinical significance of the 
intercurrent injuries, namely, the in 
September 1997 and April 1998 as a 
result of lifting a box of books and a 
motor vehicle accident. 

Also, consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation.  

4.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


